Exhibit 10.4

 

UNION ACQUISITION CORP. II

444 Madison Ave, 34th Floor

New York, NY 10022

 

October 17, 2019

 

UCG International Corp.

400 Madison Ave, Suite 11A

New York, NY 10017

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Union Acquisition Corp. II (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination or (ii)
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), UCG International Corp. shall make available to the Company certain
office space and administrative and support services as may be required by the
Company from time to time. In exchange therefor, the Company shall pay UCG
International Corp. the aggregate sum of $10,000 per month on the Effective Date
and continuing monthly thereafter until the Termination Date. UCG International
Corp. hereby agrees that it does not have any right, title, interest or claim of
any kind in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO as a
result of this letter agreement (the “Claim”) and hereby waives any Claim it may
have in the future as a result of, or arising out of, this letter agreement and
will not seek recourse against the Trust Account with respect to this letter
agreement for any reason whatsoever.

 

  Very truly yours,       UNION ACQUISITION CORP. II           By: /s/ Kyle P.
Bransfield     Name: Kyle P. Bransfield     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       UCG INTERNATIONAL CORP.           By: /s/ Juan
Sartori     Name: Juan Sartori     Title:    

 